Exhibit 99.2 NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY JURISDICTION, AND MUST BE HELD INDEFINITELY UNLESS THEY ARE TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS, OR AFTER RECEIPT OF AN OPINION OF COUNSEL, IN FORM AND SUBSTANCE SATISFACTORY TO PSM HOLDINGS, INC., TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED AND THE TRANSFER DOES NOT VIOLATE ANY APPLICABLE SECURITIES LAW. WARRANT TO PURCHASE COMMON STOCK OF PSM HOLDINGS, INC. $0.44 per share PSM HOLDINGS, INC. , a Delaware corporation (the  Company ), for value received, hereby certifies that ( Warrant Holder ), has the right at any time, and from time to time, prior to the time set forth in Section 2.1 hereof, to purchase fully paid and non-assessable shares of Common Stock, $.001 par value per share, of the Company (the  Common Stock ) at the price set forth herein, all as provided herein and upon compliance with and subject to the conditions set forth herein. ARTICLE I TRANSFER Section 1.1 Transfer Books . The Company shall maintain books for the transfer and registration of this Warrant. Section 1.2 Transfer . The Company, from time to time, shall register the transfer of this Warrant in the books to be maintained by the Company for that purpose upon surrender at the principal office of the Company of this Warrant properly endorsed or accompanied by appropriate instruments of transfer and written instructions for transfer. Upon any such transfer, a new Warrant shall be issued to the transferee and the surrendered Warrant shall be canceled by the Company. The Company may require the payment of a sum sufficient to cover any tax or governmental charge that may be imposed in connection with any such transfer. Section 1.3 Transfer Restrictions . This Warrant, and except as set forth in any registration rights agreement between the Company and Warrant Holder, the Common Stock underlying this Warrant, will not be registered under the Securities Act of 1933, as amended (the  1933 Act ), or any securities act of any state or other jurisdiction, and is being issued in reliance on registration exemptions under such statutes for private offerings. This Warrant or any of the underlying shares of Common Stock may not be sold or otherwise transferred except in accordance with the 1933 Act and all other applicable securities laws, and prior to any transfer (other than pursuant to an effective registration statement under the 1933 Act and otherwise in compliance with applicable law) the holder must furnish to the Company a written opinion of counsel, in form and substance satisfactory to the Company, to the effect that registration under the 1933 Act is not required and that all requisite action has been taken under all applicable securities laws in connection with the proposed transfer. ARTICLE II NUMBER OF SHARES; WARRANT PRICE; DURATION; AND EXERCISE OF WARRANT Section 2.1 Number of Shares; Warrant Price; and Duration . This Warrant entitles the registered holder thereof, subject to the provisions hereof, to purchase from the Company at any time and from time to time prior to five (5) years after the date hereof
